ALGER CODE OF ETHICS Amended and Restated December 1, 2011 ALGER CODE OF ETHICS I. PURPOSE AND CONSTRUCTION This Code of Ethics (the Code) is adopted by Fred Alger Management, Inc. (Alger Management or Alger ), Fred Alger & Company, Incorporated (Alger & Company or Alger ), and each investment company for which Alger Ma nagement serves as investment adviser (individually referred to as a Fund and collectively referred to as the Alger Funds) in compliance with Rule 17j -1 under the Investment Company Act of 1940 and in accordance with Rule 204A-1 under the Investment Advisers Act of 1940 to establish standards and procedures for the detection and prevention of activities by which persons having knowledge of recommended investments and investment restrictions of the Alger Funds, other investment companies and other clients for which Alger Management or its subsidiaries or affiliates act as adviser or sub-adviser (collectively, Advisory Clients) may abuse their fiduciary duties and otherwise to address the conflict of interest situations contemplated by Rule 17j-1 and sets forth standards of conduct and requires compliance with the federal securities laws and addresses personal trading of advisory personnel. In general, the fiduciary principals that govern personal investment activities reflect, at the minimum, the following: (i) the duty at all times to place the interests of Advisory Clients first; (ii) the requirement that all personal securities transactions be conducted consistent with the Code of Ethics and in such a manner as to avoid any actual or potential confli ct of interest or any abuse of an Access Persons position of trust and responsibility; and (iii) the fundamental standard that Access Persons should not take advantage of their positions. Violations of this policy may be grounds for disciplinary action, up to and including dismissal and, where appropriate, referral to relevant government authorities and self-regulatory organizations. Any circumvention of this policy will be treated as a violation. This Code establishes procedures designed: (1) to prevent and detect violations of certain provisions of the Investment Company Act of 1940, as amended (the 1940 Act), the Investment Advisers Act of 1940, as amended (the Advisers Act), and the rules and regulations thereunder; (2) to ensure that Access Persons comply with their fiduciary obligations to Advisory Clients; and to prevent Access Persons with access to certain information from engaging in investment activities that might be harmful to the interests of Advisory Clients or that 2 might enable Access Persons to profit illicitly from their relationship with Alger Management and Advisory Clients. II. DEFINITIONS A.  Access Person  means: (1) any director, trustee or officer of the Funds, Alger Management, Alger & Company; and (2) all other employees of Alger Management and Alger & Company including; full-time consultants, full-time contractors and long term temporary workers on more than a six-month assignment. B.  Advisory Person  means: (1) any Alger Management and Alger & Company or Fund employee (or any employee of a company in a control relationship with these entities) who, in connection with his or her regular functions or duties, makes, participates in or obtains information regarding the purchase or sale of Securities by an Advisory Client; and (2) any natural person in a control relationship with Alger Management, Alger & Company or an Advisory Client who obtains information concerning recommendations made to an Advisory Client with regard to the purchase or sale of Securities by the Advisory Client. C.  Affiliated Person  of another person means: (1) any person directly or indirectly owning, controlling or holding with power to vote five percent (5%) or more of the outstanding voting securities of such other person; (2) any person five percent (5%) or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by such other person; (3) any person directly or indirectly controlling, controlled by or under common control with such other person; (4) any officer, director, partner, co-partner or employee of such other person; (5) should such other person be an investment company, any investment adviser thereof or any member of an advisory board thereof; or 3 (6) should such other person be an unincorporated investment company not having a board of directors, the depositor thereof. D. “ Beneficial Ownership ” shall be determined in accordance with the definition of “beneficial owner” set forth in Rule 16a -1(a)(2) of the 1934 Act, i.e. , a person must have a “direct or indirect pecuniary interest” to have “Beneficial Ownership.” Although the following list is not exhaustive, under the Rule and this Code a person generally would be regarded to be the beneficial owner of the following securities: (1) securities held in the person’s own name; (2) securities held with another in joint tenancy, community property or other joint ownership; (3) securities held by a bank or broker as nominee or custodian on such person’s behalf or pledged as collateral for a loan; (4) securities held by members of the person’s immediate family sharing the same household (“immediate family” means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother- in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships); (5) securities held by a relative not residing in the person’s home if the person is a custodian, guardian or otherwise has controlling influence over the purchase, sale or voting of such securities; (6) securities held by a trust in which the person is a beneficiary and has or shares the power to make purchase or sale decisions; (7) securities held by a trust for which the person serves as a trustee and in which the person has a pecuniary interest (including pecuniary interests by virtue of performance fees and by virtue of holdings by the person’s immediate family); (8) securities held by a general partnership or limited partnership in which the person is a general partner; (9) securities owned by a corporation in which the person has a control position or in which the person has or shares investment control over the portfolio securities (other than a registered investment company); (10) securities in a portfolio giving the person certain performance-related related fees; or 4 (11) securities held by another person or entity pursuant to any agreement, understanding, relationship or other arrangement giving the person any direct or indirect pecuniary interest. E.  Control  means the power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position with such company. Any person who owns beneficially, either directly or through one or more controlled companies, more than twenty-five percent (25%) of the voting securities of a company shall be presumed to control such company. Any person who does not so own more than twenty-five (25%) of the voting securities of any company shall be presumed not to control such company. A natural person shall be presumed unable to be subject to control, as defined herein. F.  Disinterested Fund Trustee  means a Fund trustee who is not an officer, director, trustee or employee of Alger Management and who is not otherwise an interested person of such Fund as defined in the 1940 Act, Section 2(a)(19). G.  Investment Analyst  means a person employed by Alger Management as a securities analyst, research analyst or in a comparable position who whose functions relate to providing information, advice or recommendations to one or more Portfolio Managers. H.  Personal Securities Transaction  means a transaction in a Security in which an individual has or thereby acquires Beneficial Ownership. A person shall be considered t o be engaging in or effecting a Personal Securities Transaction if such a Security is involved, regardless of whether the transaction is effected by that person or by some other person (such as an immediate family member). However, a person shall not be considered to be engaging in or effecting a Personal Securities Transaction if such transaction is executed through a pre-established automatic investment plan or dividend reinvestment plan. I.  Portfolio Manager  means an Alger Management employee ent rusted with the direct responsibility and authority to make investment decisions with respect to an Advisory Client. J.  Purchase or Sale of a Security  includes any contract to purchase or sell a Security, such as, for example, the writing of an option to purchase or sell a Security. K.  Security  has the meaning set forth in the 1940 Act, Section 2(a)(36) ( i.e. , any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided 5 interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing), except that it shall not include: (1) direct obligations of the U.S. government; (2) bankers acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; or (3) shares issued by open-end investment companies other than those advised or sub-advised by Alger Management, its subsidiaries or affiliates. Please note that certain securities may be subject to a restricted list, in which case purchases and/or sales may be prohibited.  Security Held or to be Acquired  means (a) any Security which, within the most recent fifteen (15) days (i) is or has been held by the Advisory Client or (ii) is being considered by the Advisory Client or Alger Management for purchase by the Advisory Client; or (b) any option to purchase or sell, and any security convertible into or exchangeable for, any Security that is held or to be acquired by the Advisory Client. A Security is being considered for purchase or sale from the time an order is either entered by or on behalf of the Portfolio Manager into the trading system or given by or on behalf of the Portfolio Manager to the trading desk (in either case, known as an open order), until all orders with respect to that Security are completed or withdrawn. III. RESTRICTIONS A. Non-disclosure of Information . An Access Person shall not divulge to any person contemplated or completed securities transactions of any Advisory Client, except in the performance of his or her duties, unless such information previously has become a matter of public knowledge. B. Proscribed Activities . No Access Person shall engage in any activity prohibited by Rule 17j-1(a) of the 1940 Act As a general matter, this provision prohibits Access Persons, in connection with the purchase or sale, directly or indirectly, by the Access Person of a Security Held or to be Acquired by an Advisory Client, from: 6 (1) using any device, scheme or artifice to defraud any Advisory Client; (2) making to any Advisory Client an untrue statement of a material fact or omitting to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; (3) engaging in any act, practice or course of business which operates or would operate as a fraud or deceit upon any Advisory Client; or (4) engaging in any manipulative practice with respect to any Advisory Client. The foregoing conduct also may violate other antifraud provisions of the federal securities laws. C. Prohibition on Trading While in Possession of Material Non-Public Information . No Access Person may seek any benefit for himself or herself, a Fund, or anyone else from material, non-public information about issuers, whether or not the securities of such issuers are held in Fund portfolios or suitable for inclusion in their portfolios. Any Access Person who believes he or she is in possession of such information should contact the Chief Compliance Officer immediately ; not trade the securities on behalf of himself or herself or others, including Advisory Clients; not communicate the information further inside or outside the Alger organization; and await instructions from the Chief Compliance Officer whether to continue the prohibitions against trading and communication or to permit trading and communication. Refer to the Alger Inc. Policies and Procedures Designed to Detect and Prevent Insider Trading for more detail. This prohibition does not preclude an Access Person from contacting officers and employees of issuers or other investment professionals in seeking information about issuers that is publicly available. D. Obligation to Exercise Best Judgment . An Advisory Person shall act in his or her best judgment in effecting or recommending, or deciding not to effect or recommend any transaction on behalf of an Advisory Client. An Advisory Person shall not take into consideration his or her personal financial situation in connection with decisions regarding portfolio transactions by or on behalf of an Advisory Client. E. General Principles of Personal Investing . No Access Person shall engage in any Personal Securities Transaction that he or she has reason to believe will be detrimental to the best interests of any Advisory Client. When engaging in Personal Securities Transactions, an Access Person shall: (1) place the interests of the Advisory Clients first; 7 (2) conduct such transactions in a manner consistent with the Code and in such a manner as to avoid any actual, potential or perceived conflict of interest or abuse of any such person’s position of trust and responsibility as an Access Person; and (3) not take inappropriate advantage of suc h person’s position in relationship to the Advisory Clients, (4) not engage in any transactions with an Advisory Client, (5) not utilize an excess of the employees time for personal securities transactions or allow them to otherwise interfere with the employees ability to fulfill his or her job responsibilities in the judgment of the employees immediate supervisor. The types of securities to which this Code applies are set forth in the definition of Security in Section II (K) hereof. Personal Securities Transactions involving the types of instruments excluded from that definition are not subject to the provisions of this Code. F. Limitations on Personal Securities Transactions . (1) Limitations Related to Timing of Transactions. The timing of Personal Securities Transactions shall be limited as follows: A. Pre-Clearance Required : An Access Person may not execute a Personal Securities Transaction with actual knowledge that, at the same time: (i) a Portfolio Manager or Investment Analyst has issued a recommendation within Alger Management that the Security be traded which has not yet been acted upon, (ii) a Portfolio Manager intends to purchase or sell the Security for an Advisory Client for which he or she is responsible, or (iii) the Security is being “considered for purchase or sale” by an Advisory Client. B. An Access Person may not recommend any Securities transaction by an Advisory Client without having disclosed his or her interest in such Securities or the issuer thereof, including without limitation: · direct or indirect beneficial ownership of any Securities of the issuer; · any position with the issuer or its affiliates; or · any present or proposed business relationship between the issuer or its affiliates and such person 8 or any party in which such person has a significant interest. C. A Portfolio Manager shall not engage in a Personal Securities Transaction to buy or sell a Security within a period of seven (7) calendar days before or after an Advisory Client that he or she manages trades in the same Security. An Investment Analyst shall not engage in a Personal Securities Transaction to buy or sell a Security within a period of seven (7) calendar days before or after an Advisory Client trades in the same Security that the Investment Analyst had recommended. D. An Access Person may not purchase and sell or sell and purchase a Security in a Personal Securities Transaction within any sixty (60) day period at a gain. E. Any profits realized on trades within the proscribed periods shall be disgorged to the appropriate Advisory Client, or, for violations of the 60-day hold requirement under Section III.F.(1)(d) immediately above, to a charity selected by Alger Management. These limitations related to the timing of transactions are subject to the exceptions discussed below in Section III.G. (2) Initial Public Offerings. An Access Person may not acquire any Securities in an initial public offering. (3) Private Placement Limitations. An Access Person shall not engage in any Personal Securities Transaction that involves an offering of Securities that is exempt from registration under the Securities Act of 1933 pursuant to section 4(2) or section 4(6) or pursuant to rule 504, r ule 505 or rule 506 (a “private placement”), without the express prior written approval of the Chief Compliance Officer. An Advisory Person who has a Beneficial Ownership interest in any Securities obtained through a private placement must disclose this interest to the Chief Compliance Officer if and when he or she becomes involved in any subsequent consideration of an investment in the securities of the same issuer for any Advisory Client. In such case, the decision to invest in the Securities of such an issuer on behalf of the Advisory Client shall be subject to the review and approval of an Advisory Person appointed by the Chief Compliance Officer who has no personal interest in the issuer. (4) No Short Sales . No Access Person may sell any Security that he or he does not own or otherwise engage in “short
